DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the packet output" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the content" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the content" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recite the limitations “A game system”, “a server”, “a game program”, and “a plurality of game control devices” in lines 1-5, however, these are all additional features that adds to the claims not further limiting the subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20180012508 to Sulkin in view of US Pub. 20140364204 to Tornqvist.

Claims 1 and 14. Sulkin discloses a game system, comprising: 
(as required by claim 14) a server connected to the Internet for running a game program on the server-side (Fig. 1, 125, and ¶20); 
(as required by claim 14) a plurality of hosts which are cone connected to the server via the Internet, wherein the hosts run game programs on the subscriber side respectively (Fig. 1, 110, and ¶20); 
(as required by claim 14) a plurality of game control devices (Fig. 2, 280, and ¶20);
(as required by claim 1) a game control device for connected to a host with signal (Fig. 1, 110, and ¶20), comprising: 
at least one button (¶27); 
(as required by claim 1) a signal transceiving module (Fig. 2, 238) for communicating with the host and receiving a communication signal, wherein the communication signal comprises a time information (¶26); 
 (as required by claim 1) a processing module (Fig. 2, 242) electrically connected to the at least one button, the signal transceiving module; 
(as required by claim 1) after the processing module receives the communication signal, the time information is obtained (¶¶25-27); 
(as required by claim 1) the processing module takes the time information in the signal transceiving module as a basis to set a current time (¶¶25-27, “time-stamp each key stroke or tap”), 
(as required by claim 1) after the at least one button is pressed, the processing module generates a button code correspondingly, and uses the time when the at least one button is pressed as a pressing time, and generates a button packet, wherein the button packet comprises the button code and the pressing time (¶27, “code”, and “time-stamp data”); 
(as required by claim 1) the processing module sends the button packet to the host via the signal transceiving module (¶27, “code to process and report time-stamp data to send to the computer device”);
(as required by claim 14) wherein, each of the hosts sends each of the button packets to the server (¶20, “computing device(s) 110 are connected to the Internet, and may be synchronized or otherwise communicatively connected to a communications cloud 120, generally supporting one or more game servers 125 and resources for storage of data” ; and ¶43, “communications cloud, to enable cloud based gaming competition between connected users”, such that each computing device participating in gameplay sends button data to the server); 
(as required by claim 14) the server analyzes each of the button packets to obtain the button code and the pressing time in each of the button packets (¶¶20, 27, and 43, in this case, within a competitive video game environment the server uses button timing data); 
(as required by claim 14) the server determines an order when the at least one button of the game control device is pressed according to the pressing time in the each obtained button packet, and controls the game according to the button code in each of the button packets (¶¶20 and 43, as players compete against each other over the Internet using independent computing and input devices a determination is made of which player pressed a button first).
However, Sulkin fails to explicitly disclose:
a time pulse generation module for generating continuous time pulse signals;
and starts to clock according to the time pulse signal so as to generate a clocking time. 
Tornqvist teaches a time pulse generation module for generating continuous time pulse signals; and starts to clock according to the time pulse signal so as to generate a clocking time (Fig. 8, 36, and ¶31, “clock 30 may include circuitry such as oscillators, multivibrators, phase-locked loops, counters, or combinations thereof”, and ¶34, “clock 36 may be substantially the same as the clock 30 in structure and function”).  The gaming system of Sulkin would have motivation to use the teachings of Tornqvist in order to assist in accurately track user timing performance in relation to audio and/or visual gameplay based cues or challenges.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Sulkin with the teachings of Tornqvist in order to assist in accurately track user timing performance in relation to audio and/or visual gameplay based cues or challenges.

Claim 2. Sulkin discloses wherein the communication signal received by the signal transceiving module is a wireless signal (¶25, “wireless communications module”).

Claim 3. Sulkin discloses wherein the signal transceiving module comprises a communication module and a signal receiving module; 
the communication module communicates with the host, and the processing module sends the button packet to the host via the communication module; 
the signal receiving module receives the wireless signal (¶26).

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715